Citation Nr: 1454310	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-25 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals status post laparotomy, to include gastroesophageal reflux. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for arthritis of the left knee. 

4.  Entitlement to service connection for arthritis of the right knee. 

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for residuals of a hemorrhoidectomy. 

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for hypertension with tachycardia. 

9.  Entitlement to service connection for a gastrointestinal disability, claimed as ulcers, acid reflux, gastritis, irritable bowel syndrome, diverticulitis, and bacteria in the stomach.  

10.  Entitlement to service connection for anemia as a residual of a hemorrhoidectomy.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to April 1993 and June 2004 to December 2005.  While his first period of active duty was not honorable for the purpose of VA benefits (see May 4, 2007 RO administrative decision), as the Veteran's discharge from his second period of active duty was under honorable conditions, VA benefits are not precluded for disabilities incurred during the Veteran's second period of active duty.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  
 
The issue of entitlement to a total disability rating for compensation based on individual unemployability was raised at the 2014 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that aside from the transcript from the September 2014 hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The claims for entitlement to service connection for arthritis of the left and right knee addressed in the REMAND portion of the decision below require additional development and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran underwent a laparotomy during service for a suspected duodenal ulcer and post-service residuals related thereto include gastroesophageal reflux.  

2.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD as a result of his in-service stressors related to his fear of hostile military activity coincident with his service in Iraq in support of Operation Iraqi Freedom. 

3.  It is at least as likely as not that that Veteran's current disability due to pes planus is etiologically related to service.

4.  The Veteran underwent a hemorrhoidectomy during service and he has residual current disability associated with hemorrhoids related thereto. 

5.  The Veteran was treated for lumbar pain during service and it is at least as likely as not that current disability due to lumbar strain is etiologically related thereto.  

6.  Hypertension and tachycardia were demonstrated during service and he has current residual disability related thereto. 

7.  Treatment for gastrointestinal symptoms is demonstrated during service and current residuals related thereto include irritable bowel syndrome and diverticulosis.  

8.  Anemia was demonstrated during service and it is least as likely as not that the Veteran has a current disability associated with anemia that is related thereto.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroesophageal reflux are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).

3.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for lumbar strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for hypertension with tachycardia are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for a gastrointestinal disability manifested as irritable bowel syndrome and diverticulosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for anemia are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 
	
I. VA's Duties to Notify and Assist

In view of the favorable outcome of the claims for service connection adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed. 

II. Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as primary anemia, ulcers, and cardiovascular disorders, which develop to a compensable degree (10 percent for primary anemia, ulcers, and cardiovascular disorders) within a prescribed period after discharge from service (one year for primary anemia, ulcers, and cardiovascular disorders), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as primary anemia, ulcers, and cardiovascular disorders) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 U.S.C.A. § 1154(b), however, applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra. The provisions of 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  [While the RO did not provide the Veteran with notice of this amendment or consider it in the adjudication of the claim for service connection for PTSD, this does not result in prejudice to the Veteran given the favorable resolution of this claim herein.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).] 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) reflect complaints of hemorrhoids and rectal bleeding in December 2004.  Due to problems with anemia, the Veteran was evacuated by air from Iraq to a private medical facility in the United States for a hemorrhoidectomy that was performed in January 2005.  The STRs also reflect diagnoses of hypertension, to include in April 2005, and tachycardia, to include as demonstrated by way of an electrocardiogram conducted in April 2005.  

Private clinical records dated during service, while the Veteran was on a one year medical "hold," include reports from an August 2005 laparoscopy for an acute onset of gastric pain that resulted in a diagnosis of a perforated duodenal ulcer.  A CT scan of the abdomen in August 2005 resulted in an impression of possible pancreatitis with penetrating peptic ulcer disease as a secondary possibility.  Private clinical reports prior to the Veteran's service discharge dated in October 2005 reflect complaints of abdominal pain and after an extensive work-up, a diagnosis of gastritis/ulcer.  Treatment for low back pain, which the Veteran reported at that time had been bothering him for nine months, is demonstrated on an STR dated in December 2005.  

The post service evidence includes reports from an April 2006 VA general medical examination (that did not include a review of the claims file) conducted within a few months of separation from service that resulted in a diagnosis of "[g]astroesophageal reflux (h/o gastritis with duodenal ulcer, subsequent laparoscopic duodenal surgery)," irritable bowel syndrome, diverticulosis, external hemorrhoids, iron deficiency anemia, lumbar strain, hypertension, tachycardia, and pes planus.  With respect to tachycardia, while it was noted that there was no evidence of this condition at this examination, tachycardia is otherwise noted on post service VA problem lists/clinical records, to include those dated in June 2006, May 2007, and April 2008.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (standing for the proposition that the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or at any during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Given the evidence of each condition during service as set forth above, the fact that each condition was shown within a few months of service, and the Veteran's sworn contentions to the undersigned as to relevant symptomatology continuing from service to the present time, the Board finds that it cannot be said that the preponderance of the evidence is against the claims for service connection for gastroesophageal reflux (as related to symptomatology that necessitated the in-service laparotomy); hemorrhoids; a low back disability manifested as lumbar strain; hypertension with tachycardia; gastrointestinal disability manifested as irritable bowel syndrome and diverticulosis; or anemia. 

Unless the preponderance of the evidence is against a claim, it cannot be denied; as such and from the above, all reasonable doubt has been all reasonable doubt has been resolved in the Veteran's favor, and service connection for service connection for gastroesophageal reflux, hemorrhoids, lumbar strain; hypertension with tachycardia, a gastrointestinal disability manifested as irritable bowel syndrome and diverticulosis, and anemia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, Alemany, supra.  

With respect to bilateral pes planus, while there is no evidence of treatment for this condition during service, at the hearing before the undersigned in September 2014, the Veteran testified that he was treated for pes planus while he was on a one year medical hold prior to separation from service.  It is possible that there are treatment records, not currently of record, that would document treatment for this condition at the Walter Reed Medical Center and/or the Bethesda Naval Hospital while the Veteran was on a medical hold during service.  In this regard, the Veteran testified as to having treatment at these facilities and he has repeatedly requested that the records of such treatment be obtained in written statements of record.  As reports from private treatment in October 2005 note that the Veteran was scheduled for an appointment at the Walter Reed Medical Center, there is some indication in the record that the Veteran may have received treatment at this facility.  

In short, given the fact that bilateral pes planus was diagnosed so shortly after service at the April 2006 VA examination; the fact that the Veteran reported an in-service onset of this condition in 2005 at this examination; and the fact that the Veteran testified to the undersigned at the September 2014 hearing that he did not have pes planus prior to service and that he developed pes planus during service as a result of extensive running during training and marching in heavy gear during service; the Board finds there to be sufficient evidence and testimony of record to warrant a grant of service connection for pes planus.  All reasonable doubt in this regard has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, Alemany, supra.  

With respect to the claim for service connection for an acquired psychiatric disability, a May 2006 VA psychiatric examination, the reports from which document a review of the claim files and electronic medical record and the Veteran's reported military stressors-to include fear of improvised explosive devices (IEDs) while on convoy while he was in Iraq (service in Iraq in support of Operation Iraqi Freedom from November 2004 to January 2005 is documented on the Veteran's DD Form 214)-resulted in a diagnosis of PTSD.  At the September 2014 hearing before the undersigned, the Veteran also reported in-service stressors to include fear of IEDs during frequent convoys to pick up parts required by his job (shown on his DD Form 214 to be a logistical specialist), and a stressor statement submitted in January 2007 referenced, in addition to the stressors associated with the fear of IEDs during convoys, the stressor of hearing the pings of weapon fire on the aircraft used for his medical evacuation from Iraq after having to make a "combat landing in Mosul" to pick up wounded soldiers. 

The Veteran's military occupational specialty, awards, and decorations as listed on his DD Form 214, while documenting service in Iraq as set forth above, are not indicative of exposure to combat, and there is otherwise no official service department verification of exposure to combat.  However, the Veteran has presented stressors related to fear of hostile military activity during his documented service in Iraq, and a VA psychologist has found that these stressors are adequate to support a diagnosis of PTSD.  Thus, as the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Iraq, which clearly would involve potential death or injury from IEDs or weapon fire on an aircraft, there has been some, at least general, corroboration of these stressors.  As there is otherwise no clear and convincing evidence that none of these stressors occurred, the Board will concede that the Veteran was exposed to a stressor in service adequate to support a diagnosis of PTSD.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010) as codified at 38 C.F.R. § 3.304(f)(3) (2012).  In addition, to the extent the Veteran's "actual presence" at a stressful event may not be established by official service department records, the fact that the Veteran was assigned to and stationed with a unit that was present in Iraq during a period of time when the described stressful events, in particular, potential contact with IEDs during convoys or being subject to weapons fire while he was being evacuated by airplane from Iraq, clearly occurred is sufficient to find that the Veteran was exposed to a stressor in this case.  See Pentecost, Suozzi, supra. 

Given that the record establishes the occurrence of a stressor sufficient to produce PTSD, the diagnosis of PTSD in accordance with 38 C.F.R. § 3.304(f) rendered in May 2006-that is not contradicted by any competent evidence of record-the Board resolves any reasonable doubt in favor of the Veteran and finds that he has a current diagnosis of PTSD as a result of his in-service stressors related to his fear of hostile military activity coincident with his service in Iraq in support of Operation Iraqi Freedom.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for gastroesophageal reflux is granted. 

Service connection for PTSD is granted.  

Service connection for bilateral pes planus is granted. 

Service connection for hemorrhoids is granted.  

Service connection for lumbar strain is granted. 

Service connection for hypertension with tachycardia is granted. 

Service connection for a gastrointestinal disability manifested as irritable bowel syndrome and diverticulosis is granted.  

Service connection for anemia is granted.  

REMAND

As indicated in the Introduction, the claims for service connection for arthritis of the left and right knee require additional development. 

At the September 2014 hearing before the undersigned, the Veteran reported that he was treated for knee pain while he was on his "medical hold" period during service.  The STRs and other medical evidence of record prior to the Veteran's separation from service do not reflect any evidence of treatment for pain or a disability involving either knee.  However, as indicated in the above decision, the Veteran asserts that there are records of treatment at the Walter Reed Medical Center and/or the Bethesda Naval Hospital that have not been obtained, and there is some indication that the Veteran may have received treatment at one of these facilities.  

The undersigned notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other STRs. Therefore, given the possibly of treatment for the knees at the Walter Reed Medical Center and/or the Bethesda Naval Hospital prior to separation from service, a remand is required for the purpose of obtaining any such separately stored in-service records which may exist so as to comply with the duty to assist the Veteran.  38 U.S.C.A. § 5103(A)(c)(1) (West 2014).

In addition, the April 2006 VA examination did not specifically address the claim for service connection for arthritis of the knees.  As such, in light of the credible contentions of record submitted within a few months of separation from service relating a knee disability to service and suggesting the presence of knee arthritis, and the heighted duty to assist given (dependent on the results of the development requested above) the potential missing records of treatment from service, the Board concludes that a VA examination that includes opinions as to whether arthritis was manifested within one year of service or any other knee disability is a result of service are necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); 38 U.S.C.A. §  103A(d); 38 C.F.R. § 3.159(c)(4) (2014); 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC with a specific request for any separately stored hospitalization records at the Walter Reed Medical Center and/or the Bethesda Naval Hospital.  If such records are not in existence or cannot be obtained after reasonable efforts have been made, issue a formal determination, documented in the claims file, that such records do not exist or that further efforts to obtain such records would be futile. 

2.  Following the completion to the extent possible of the development requested above, afford the Veteran a VA examination to address the claims for service connection for arthritis in the left and right knees.  The claims file, to include a copy of this remand, and electronic medical record, must be made available to and reviewed by the clinician, and the clinician is requested to opine as to whether it is at least as likely as not that the Veteran has a current knee disability that is etiologically related to service or whether arthritis was manifested in either knee within one year of separation from service.  

In offering the opinions, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and not base any negative opinion solely on the lack of relevant objective documentation of a knee disability during service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims for service connection for arthritis of the left and right knee.  To the extent either claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


